ACCEPTED
                                                                                        01-14-00294-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   4/29/2015 3:34:13 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                     No. 01-14-00294-CR
                              In the
                        Court of Appeals              FILED IN
                                               1st COURT OF APPEALS
                             For the               HOUSTON, TEXAS
                     First District of Texas   4/29/2015 3:34:13 PM
                           At Houston          CHRISTOPHER A. PRINE
                                            Clerk

                          No. 1392793
                   In the 179th District Court
                    Of Harris County, Texas
                   
                 ALBERT TORRES NIEVES
                            Appellant
                                V.
                   THE STATE OF TEXAS
                            Appellee
                   
 STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                     
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged the appellant with aggravated sexual assault of a

         child, and the jury found the appellant guilty (CR – 9, 277, 286-87; 8 RR

         4). The trial court sentenced him in accordance with the jury’s verdict to

         ten years in prison in the Texas Department of Criminal Justice,

         Institutional Division (CR – 285; 8 RR 38). The appellant filed a timely

         notice of appeal, and the trial court certified that he had the right to
appeal (CR – 289-91). The State’s brief was due on April 29, 2015. This

is the State’s second request for an extension. The following facts are

relied upon to show good cause for an extension of time to allow the

State to file its brief:

   a. The State received the appellant’s brief late.

   b. This brief was not assigned to the undersigned attorney until
       March 30, 2015.

   c. The record in this case is over twenty-three megabytes in length
       split over ten volumes and will take some time to process.

   d. The undersigned attorney was involved in completing the
       following written appellate projects since the appellant filed his
       brief:

        (1)       Manuel Rivera-Sanchez v. The State of Texas
                  No. 01-14-00415-CR
                  Brief Due February 27, 2015
        (2)       Brian Victorian v. The State of Texas
                  No. 01-13-01004-CR
                  Brief Due March 16, 2015
        (3)       William Delacruz v. The State of Texas
                  No. 01-14-00606-CR
                  Brief Due March 19, 2015
        (4)       Eladio Castro Najera v. The State of Texas
                  No. 14-14-00400-CR
                  Brief Due March 23, 2015
        (5)       Odel Roderick Allen v. The State of Texas
                  No. 14-14-00708-CR
                  Brief Due April 10, 2015, ext’d to May 11, 2015
        (6)       Randy Segura v. The State of Texas
                  No. 01-14-00955-CR
                  Brief Due April 20, 2015
                 (7)     James Jones v. The State of Texas
                         No. 14-14-00404-CR
                         Brief Due April 27, 2015
                 (8)     Jeremy Dugar v. The State of Texas
                         No. 14-14-00245-CR
                             Conviction reversed on April 9, 2015
                             Wrote a response to appellant’s bail request on
                               April 24, 2015
                             Considered filing a Motion for Rehearing due April
                               24, 2015
                             Preparing Petition for Discretionary Review Due
                               May 9, 2015.
                 (11)    Jose A. Dominguez v. The State of Texas
                         No. 14-14-00652-CR
                         Brief Due May 6, 2015


        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case

                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
(713) 755-5826
Davis_Katie@dao.hctx.net
TBC No. 24070242
                        CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Joe David Wells
PO Box 2064
Houston, TX 77252
(281) 410-8778
joedavidwells@gmail.com




                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: April 29, 2015